Title: From Thomas Jefferson to Joseph Swift, 21 June 1825
From: Jefferson, Thomas
To: Swift, Joseph


Dear Sir
Monticello
June 21. 25.
I have duly received your favor of the 11th with the catalogue it covered, and which I now return. as soon as funds for the procuring a library for the University were put into the hands of the  Visitors we took up the subject and concluded that having formed a catalogue of what was requisite for us, we would employ an agent to make the purchases. we accordingly engaged mr Hilliard, of the house of Cummings & Hilliard of Boston, to undertake the agency; we delivered him our catalogue & furnished him with the money for the purchase. there are in your Catalogue many things which are in his also, especially of the antient mathematicians, which you would find few individuals disposed to purchase, and he might be glad to procure at suitable prices. I can do no more then, but recommend to you to make application to him on the subject. I believe he will soon depart for Europe, in execution of his agency.I was much indebted to you for the kind loan of De Lorme’s Architecture. it is now packed up in readiness to be returned. it is one of those of the Catalogue given to mr Hilliard, and which he would probably be very willing to take at a reasonable price. I will therefore forbear a while sending it back, in contemplation of the possibility that you and he may agree, or that you may say at once to me the price you would take for it, & leave it optional in me to send the book or the money. the latter I should prefer, but shall obey your wishes, and with thankfulness for the accomodation, I pray you to be assured of my high respect and esteem.Th: Jefferson